[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANT SEYMOUR INGRAHAM'S MOTION TO STRIKE
In the first count of the complaint plaintiff alleges that she is a beneficiary of a Trust set forth in her grandfather's Will, that defendant Fleet Bank was a Trustee under that Will, and that said Trustee breached that Trust causing her damages.
In the second count of the complaint plaintiff alleges that Seymour M. Ingraham, also a beneficiary of said Trust, participated in the Trustee's breach of Trust.
Defendant Seymour M. Ingraham has moved to strike the second count of the complaint claiming that there is no CT Page 1637 fiduciary relationship between beneficiaries. The court disagrees. See Restatement of Trusts, 2d 256, Scott on Trusts 256.3.
Accordingly, the motion to strike is denied.
Allen, J.